Citation Nr: 0826887	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  01-08 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition, claimed as plantar fasciitis and degenerative 
joint disease.

2.  Entitlement to service connection for headaches and 
lightheadedness.

3.  Entitlement to service connection for hypolordosis, 
claimed as neck problems.

4.  Entitlement to an initial rating in excess of 10 percent 
for status post partial distal amputation of the right index 
finger with skin grafting. 

5.  Entitlement to an initial rating in excess of 10 percent 
for status post tendon repair of the left index finger.  

6.  Entitlement to an initial compensable rating for a right 
elbow scar from the skin graft.  




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1979 and from April 1980 to September 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, awarded 
service connection for status post partial distal amputation 
of the right index finger with skin grafting, status post 
tendon repair of the left index finger, and a right elbow 
scar from the skin graft.  

The veteran disagreed with initial noncompensable ratings 
assigned effective October 2000.  In September 2001, the RO 
awarded an increased 10 percent rating for the status post 
partial distal amputation of the right index finger with skin 
grafting retroactive to the original grant of service 
connection.  The claims for higher initial evaluations were 
previously before the Board in March 2003 and remanded for 
further development and adjudication.

In August 2003, the RO awarded an increased 10 percent 
evaluation for status post tendon repair of the left index 
finger retroactive to the original grant of service 
connection. 

This matter also comes before the Board on appeal from 
December 2002 and January 2005 rating decisions, which denied 
entitlement to service connection for headaches and 
lightheadedness, neck problems, and a bilateral foot 
condition, respectively.  

The veteran presented testimony before the Board in April 
2008.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A bilateral foot condition was not shown during service 
or for years thereafter, and there is no competent medical 
evidence linking any currently diagnosed condition to any 
verified aspect of the veteran's period of service.  

3.  A chronic disability manifested by headaches and 
dizziness was not shown during service and there is no 
competent medical evidence linking any currently diagnosed 
condition to any verified aspect of the veteran's period of 
service.  

4.  A neck condition, to include hypolordosis, was not shown 
during service or for years thereafter, and there is no 
competent medical evidence linking any currently diagnosed 
condition to any verified aspect of the veteran's period of 
service.  

5.  On April 3, 2008, at hearing and prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the veteran that a withdrawal of 
his claims of entitlement to initial ratings in excess of 10 
percent for status post partial distal amputation of the 
right index finger with skin grafting and status post tendon 
repair of the left index finger as well as for his claim of 
entitlement to an initial compensable rating for a right 
elbow scar from the skin graft was requested.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral foot condition have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for 
headaches and lightheadedness have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

3.  The criteria for entitlement to service connection for 
hypolordosis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issues of entitlement to initial 
ratings in excess of 10 percent for status post partial 
distal amputation of the right index finger with skin 
grafting and status post tendon repair of the left index 
finger as well as for entitlement to an initial compensable 
rating for a right elbow scar from the skin graft have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

With regard to the claim for a bilateral foot condition, VCAA 
letters were issued to the veteran in January 2004, May 2004, 
and January 2005, prior to the decision on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  

With regard to the claims for headaches and lightheadedness 
and hypolordosis, while a VCAA letter was not issued prior to 
the decision on appeal, it was subsequently issued in 
December 2005.  Thereafter, the claims were readjudicated in 
a June 2007 statement of the case (SOC).  

The veteran has demonstrated by his statements, both written 
and oral, as well as the evidence submitted in support of his 
appeal, that he understands the information and evidence 
necessary to support his claims.  Sanders, supra.  There is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The essential 
fairness of the adjudication has not been affected nor has 
any injury been caused to the veteran.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of the 
disability in March 2006.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claims were last adjudicated in a 
June 2007 supplemental statement of the case (SSOC) and June 
2007 SOC.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, post-service private and VA 
treatment records, VA examination reports, and the transcript 
from the April 2008 Board hearing.  

Attempts to obtain records from the Naval Station in San 
Diego, California, dated between 1993 and 1994, resulted in a 
negative response.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Service Connection Claims

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  Bilateral Foot Condition

The veteran contends that he is entitled to service 
connection for a bilateral foot condition.  Specifically, he 
asserts that he sustained injury to his feet during basic 
training, which was manifested by numbness and pain, 
requiring the use of padded inserts in his boots.  He also 
testified in April 2008 that he had pain in his feet from 
climbing telephone poles and indicated that he was given pads 
to wear in his boots. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and it must be denied.  In this regard, while the 
service medical records show treatment for a twisted left 
ankle in January 1985 and right ankle pain in March 1992, 
they are negative for treatment or diagnosis of a bilateral 
foot condition.  There is one podiatry clinic notation dated 
in October 1979 noting "misfit boots".

The February 1979 enlistment examination does show a 
diagnosis of asymptomatic pes planus.  However, the veteran 
is not claiming in the instant appeal that pre-existing pes 
planus was aggravated by his active military service and his 
current foot condition is related thereto.

The veteran was discharged from service in 1979 and again in 
1992.  The first record of degenerative arthritis of the 
first metacarpophalangeal joint (MPJ) on the left, is dated 
in 2004, some 12 years after discharge from his last period 
of enlistment.  This is well outside the one-year presumptive 
period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  

Records from Dr. CV dated in February 2004, show the veteran 
was diagnosed with degenerative arthritis and dorsal 
exostosis of the first MPJ on the left.  Treatment records 
from Dothan Footcare dated in December 2004 reveal the 
veteran had a mild, bunion deformity of the left MPJ 
secondary to degenerative joint disease (DJD).  

VA outpatient treatment records dated in February 2005 
contain a diagnosis of plantar fasciitis.  X-rays of the feet 
dated in February 2005 show left greater than right mild to 
moderate first MPJ osteoarthritis.    

The lack of any objective evidence of degenerative arthritis 
of the first MPJ on the left between 1992 and the diagnosis 
in 2004, is itself evidence which tends to disprove that the 
current disorder is the result of an incident of basic 
training during active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  

While the veteran has been diagnosed with DJD and 
osteoarthritis of the first MPJ on the left and plantar 
fasciitis, the medical evidence of record does not indicate 
that the veteran's foot condition either had it's onset 
during service or was aggravated by service.  There is no 
competent medical opinion linking the current foot disability 
with the veteran's active service.  With no treatment during 
service or in the decade thereafter, and no competent medical 
evidence linking a currently diagnosed foot condition, 
including DJD, osteoarthritis and plantar fasciitis, to 
service, the claim for service connection for a  bilateral 
foot condition must be denied.    

While the veteran contends that a bilateral foot condition 
has been present since his period of active military service 
and related thereto, his statements do not constitute 
competent evidence of a medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

B. & C.  Headaches/Lightheadedness and Hypolordosis

The veteran contends that he is entitled to service 
connection for headaches and lightheadedness, as well as 
hypolordosis.  Specifically, he asserts that he sustained 
injury to his head and neck during a 1982 motor vehicle 
accident when he was thrown from a truck and knocked 
unconscious.  The claimed disorders are argued to be 
residuals thereof.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claims and they must be denied.  In this regard, the 
service medical records confirm that in July 1982, the 
veteran was in a motor vehicle accident.  He sustained a head 
contusion and was discharged to duty after only one day.  
There were no further complaints or treatment in service 
referable to the head injury.  There was no evidence of a 
neck injury.

An October 1990 Report of Medical History shows the veteran 
reported the head injury.  The treatment provider noted the 
veteran sustained a head injury in 1982 and was hospitalized 
for one to two days.  There were no residual complications 
found.  There was no indication the veteran sustained injury 
to his neck.

An April 1992 Report of Medical History also contains a 
notation that the veteran had a closed head injury in 1982. 
The examiner indicated that the veteran had no post 
concussive symptoms.  Again, there was no reference to any 
neck injury.  

Addressing first the matter of entitlement to service 
connection for headaches and lightheadedness, the mere fact 
that the veteran sustained a head contusion in 1982 is not 
enough to establish that a chronic headache condition with 
dizziness manifested during service.  38 C.F.R. § 3.303(b).  
It is noteworthy that the first record of complaints of 
headaches is dated in 2001, some nine years after his 
discharge.  

An entry from JM, P.A., dated in October 2001 notes 
complaints of headaches off and on for years; however, there 
was no objective evidence of such.  Sinus x-rays taken in 
August 2001 were negative.  Treatment notes from Lyster Army 
Hospital dated in October 2001 contain complaints of headache 
and simply note the veteran reported of a motor vehicle 
accident while on active duty, which is not in dispute.  

A December 2005 computerized tomography (CT) scan of the 
brain was unremarkable.  A January 2006 letter from Lyster 
Army Health Clinic simply indicates the veteran had a history 
of headache syndrome and dizziness. 

While the veteran has been diagnosed with headache syndrome 
with dizziness, the lengthy period after discharge without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  
Service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service.  See Maxson, supra.   With no treatment in the nine 
years following discharge and no competent medical evidence 
linking the currently diagnosed headache syndrome with 
dizziness to service, the claim for service connection for 
headaches and lightheadedness must be denied.    

With regard to the claim for neck problems, the first record 
of hypolordosis of the cervical spine and mild arthritic 
changes is dated in 2001, some nine years after discharge 
from the veteran's last period of enlistment.  This is well 
outside the one-year presumptive period for arthritis.  
38 C.F.R. §§ 3.307, 3.309.  With no treatment during service 
for a neck injury or in the nine years thereafter, and no 
competent medical evidence linking a neck condition to 
service, the claim for service connection for hypolordosis 
must be denied.    

While the veteran contends that headaches and dizziness, as 
well as hypolordosis, have been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95.  The evidence is 
not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claims, and the appeals must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.   

II.  Increased Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran withdrew, in writing at the April 2008 Board 
hearing, the claims of entitlement: to an initial rating in 
excess of 10 percent for status post partial distal 
amputation of the right index finger with skin grafting; an 
initial rating in excess of 10 percent for status post tendon 
repair of the left index finger; and an initial compensable 
rating for a right elbow scar from the skin graft.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.

ORDER

Entitlement to service connection for a bilateral foot 
condition, claimed as plantar fasciitis and degenerative 
joint disease, is denied.

Entitlement to service connection for headaches and 
lightheadedness is denied.

Entitlement to service connection for hypolordosis, claimed 
as neck problems, is denied.

Entitlement to an initial rating in excess of 10 percent for 
status post partial distal amputation of the right index 
finger with skin grafting is dismissed. 

Entitlement to an initial rating in excess of 10 percent for 
status post tendon repair of the left index finger is 
dismissed.  

Entitlement to an initial compensable rating for a right 
elbow scar from the skin graft is dismissed.  


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


